Citation Nr: 1633860	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  04-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for disorders of the back, both knees, and both hips, claimed as secondary to service-connected left foot bipartite sesamoid bone.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and agoraphobia.

3.  Entitlement to a disability rating in excess of 10 percent for left foot bipartite sesamoid bone.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this matter was subsequently transferred to the RO in Los Angeles, California.

The issues were previously remanded by the Board in March 2012 and December 2015 for additional development, and now return for further review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2016 VA examination, the Veteran reported that he received 'SSI'.  The Veteran's Social Security Administration (SSA) records have not been requested or otherwise associated with the claims file.  As VA cannot exclude the possibility that the records may be relevant to the pending appeal, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, dated from December 2015 to present. 

2.  Obtain from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim. 

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




